Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I and claims 1,2,4-10 and 33-56 in the reply filed on 3/24/2022 is acknowledged.  The traversal is on the ground(s) that that is no search burden since one species would encompass a search that would accommodate for all the remaining species.  This is not found persuasive because the mutually exclusive features of each of the species will not be found together thus creating need to use different search strategy resulting in a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 11- 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/24/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN103560763A, Cited by Applicant, Machine English Translation Provided by Examiner).

In regard to claims 1, 2 and 5, Wei et al. teaches in Fig. 9 a filter device die comprising the following:
A substrate (410);
An inductor wiring (420, type of passive device) and at least one resonance device (bulk acoustic wave resonator formed by layers 450, 460 and 470);
Wherein, the passive device has a first/bottom side and a second/top side opposite to the first side, the substrate is located on the first/bottom side, and the at least one resonance device is located on the second/bottom side.
In regards to claim 4, the inductor wiring (420) is an integrated passive device (IPD) which is formed by a semiconductor process (See Machine English Paragraph [0004], last four lines therein).
In regards to claim 6, based on related Fig. 2, the inductor wiring (i.e. passive device) is electrically connected in series to the bulk acoustic wave resonator. 
In regards to claims 7 and 8, based on Fig. 9, the at least one resonance device includes a first resonance device (BAW resonator), wherein the first resonance device comprises a first intermediate layer (silicon oxide layer 440, see Machine English Paragraph [0134]), the first intermediate layer has a third/bottom side and a fourth/top side opposite to the third side, and the inductor wiring (420) is located on the third/bottom side.
In regards to claim 9, based on Fig. 9, the first intermediate layer has a first cavity (430) located in the fourth/top side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-35, 37-39, 41-43, 45-47, 49-51 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN103560763A, Cited by Applicant, Machine English Translation Provided by Examiner) in view of Kishimoto et al. (US2019/0238114 A1).

	As disclosed above, Wei et al. teaches the claimed invention as recited in claims 1, 2 and 4. Wei et al. does not teach: in regards to claims 33-35, a front-end module comprising the at least one filter and having a power amplification device connected to the filter device; in regards to claims 37-39, a front-end module comprising the at least one filter and having a low-noise amplification device connected to the filter device; in regards to claims 41-43, a front-end module having a multiplexing device, wherein the multiplexing device comprises the at least one filter; in regards to claims 45-47, 49-51 and 53-55, a wireless communication device, comprising the RF front-end device, an antenna connected to a first terminal of the RF front-end device, and a baseband processing device connected to a second terminal of the RF front-end device.

	However, Kishimoto et al. exemplary teaches in Fig. 10 a wireless communication device comprising a front-end module (108). The front-end module comprises multiplexer having a first (111) and second (112) acoustic wave filters which are connected to a respective low noise amplifier (103). Based on Fig. 10 the front-end module has a first terminal (115) connected to an antenna (102) and a second terminal (right end) connected to a baseband processing device (RFIC 104).

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Wei et al. and have used the at least one acoustic filter device of Wei et al. in the wireless communication device of Kishimoto et al. as the first and second filters because such a modification would have been a well-known in the art intended use for an acoustic filter device in a communication device. 

Allowable Subject Matter

Claims 10, 36, 40, 44, 48, 52 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Wei et al. as disclosed above. However, Wei et al. does not teach in regards to claim 10, wherein at least one terminal of the first electrode layer is located in the first cavity. Thus, the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 10, claims 36, 40, 44, 48, 42 and 56 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843